UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


STEVEN M. VANDEVANDER,                
               Plaintiff-Appellant,
                v.
RICHARD J. VOORHAAR, the Sheriff of
St. Mary’s County and individually,
               Defendant-Appellee,                No. 01-1865

               and
ST. MARY’S COUNTY SHERIFF’S
OFFICE,
                       Defendant.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                        (CA-99-1911-CCB)

                     Submitted: January 30, 2002

                     Decided: February 20, 2002

        Before KING and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Joe C. Ashworth, Leonardtown, Maryland, for Appellant. Kevin Kar-
pinski, Victoria M. Shearer, ALLEN, JOHNSON, ALEXANDER &
KARP, Baltimore, Maryland, for Appellee.
2                    VANDEVANDER v. VOORHAAR
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Steven Vandevander appeals the district court’s order granting
summary judgment to Appellee on his sexual harassment and retalia-
tion claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§§ 2000e-2 and 2000e-3(a). We affirm.

   This court reviews de novo a district court’s order granting sum-
mary judgment and construes the facts in the light most favorable to
the nonmoving party. Scheduled Airlines Traffic Offices, Inc. v.
Objective, Inc., 180 F.3d 583, 590-91 (4th Cir. 1999). Summary judg-
ment is appropriate when no genuine issue of material fact exists and
the moving party is entitled to judgment as a matter of law. Fed. R.
Civ. P. 56(c). Once the moving party discharges its burden by show-
ing there is an absence of evidence to support the nonmoving party’s
case, Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986), the nonmov-
ing party must come forward with specific facts showing there is a
genuine issue for trial. Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986). Summary judgment will be granted
unless a reasonable jury could return a verdict for the nonmoving
party on the evidence presented. See Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 247-48 (1986).

   Appellant first argues he was sexually harassed because he resisted
a co-worker’s sexual advances, and her actions created a hostile work
environment. In order to state a claim for a hostile work environment,
an Appellant must show: "(1) the harassment was unwelcome; (2) the
harassment was because of sex; (3) the harassment was sufficiently
severe or pervasive to alter the conditions of employment and create
an abusive atmosphere; and (4) there is some basis for imposing lia-
bility on the employer." Causey v. Balog, 162 F.3d 795, 801 (4th Cir.
1998).
                      VANDEVANDER v. VOORHAAR                          3
   To determine whether the harassment is severe enough to create a
hostile work environment, a court should consider: (1) the frequency
of the discriminatory conduct; (2) its severity; (3) whether it is physi-
cally threatening or humiliating, or a mere offensive utterance; (4)
whether it unreasonably interferes with an employee’s work perfor-
mance; and (5) whether it resulted in psychological harm. Harris v.
Forklift Sys., Inc., 510 U.S. 17, 23 (1993); Conner v. Scharader-
Bridgeport, Int’l., Inc., 227 F.3d 179, 193 (4th Cir. 2000). The district
court properly concluded Vandevander failed to show sexual harass-
ment severe enough to constitute a hostile work environment.
   Vandevander also claims he was unlawfully terminated for filing
sexual harassment and retaliation complaints with the EEOC. In order
to establish a prima facie case of retaliation in violation of Title VII,
Vandevander must show (1) he engaged in protected activity; (2) his
employer took an adverse employment action against him; and (3) a
causal connection existed between the protected activity and the
adverse action. Carter v. Ball, 33 F.3d 450, 460 (4th Cir. 1994). If
Vandevander establishes a prima facie case, the burden shifts to the
Appellees to produce evidence of a "legitimate, non-discriminatory
reason" for the termination. Texas Dep’t of Community Affairs v. Bur-
dine, 450 U.S. 248, 254 (1981). If the Appellee meets this burden,
Vandevander must show the explanation for the decision to terminate
him was a pretext for intentional retaliation. Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 147-48 (2000).
   Although Vandevander engaged in protected activity and suffered
an adverse employment action, we conclude he failed to establish a
causal link between his protected activity and his termination. Even
if Vandevander established a prima facie case for retaliation, Vande-
vander cannot rebut his employer’s legitimate, non-discriminatory
reason for his termination. Because Vandevander has not shown the
decision to terminate him was a pretext for intentional retaliation, see
Reeves, 530 U.S. at 147-48, we conclude the district court did not err
in granting summary judgment in favor of the Appellee.
   Accordingly, we affirm the district court’s order. We dispense with
oral argument, because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.
                                                            AFFIRMED